DETAILED ACTION
This is response to Application 16/453,216 filed on 06/29/2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awad (GB 2464987 A).

1.    Regarding claim 1, Awad teaches a method for indicating a frequency domain resource (claim 1 page 17 line 18 to page 19 line 26 encode each frequency block allocated into a frequency block assignment bit mask), comprising:
receiving, by a terminal device, first indication information sent by a network device,  wherein the first indication information indicates, by using a first unit, whether a claim 1 page 17 line 18 to page 19 line 26 base station encodes frequency block assignment bit mask; each bit is a different frequency block; 1 is assigned and 0 is unassigned), wherein,
the system frequency domain resource comprises multiple types of frequency domain  resources, the multiple types of frequency domain resources have different sub-carrier internals, the multiple types of frequency domain resources are respectively composed of minimum frequency domain scheduling units of different sizes, a size of the resource region is the same as a size of the first unit, the size of the first unit is M times a minimum frequency domain scheduling unit of a frequency domain resource having a second sub-carrier interval, M is an integer greater than or equal to 1, and the second sub-carrier interval is greater than a sub-carrier interval of the target frequency domain resource ( Table 1, page 17 line 18 to page 19 line 26, page 25 lines 17-page 26 line 11; Figure 9); and
determining, by the terminal device, according to the first indication information, a resource region where the target frequency domain resource is located ( page 17 line 18 to page 19 line 26; page 25 lines 17-page 26 line 11; Figure 9).

2.   Regarding claim 9, Awad teaches a terminal device (Figure 3), comprising: a transceiver, a memory, a processor, and a computer program stored on the memory and operable on the processor,
wherein the processor, when running the computer program, is configured to:

claim 1 page 17 line 18 to page 19 line 26 base station encodes frequency block assignment bit mask; each bit is a different frequency block; 1 is assigned and 0 is unassigned), wherein,
the system frequency domain resource comprises multiple types of frequency domain resources, the multiple types of frequency domain resources have different sub-carrier internals, the multiple types of frequency domain resources are respectively composed of minimum frequency domain scheduling units of different sizes, a size of the resource region is the same as a size of the first unit, the size of the first unit is M times a size of a minimum frequency domain scheduling unit of a frequency domain resource having a second sub-carrier interval, M is an integer greater than or equal to 1, and the second sub-carrier interval is greater than a sub-carrier interval of the target frequency domain resource ( Table 1, page 17 line 18 to page 19 line 26, page 25 lines 17-page 26 line 11; Figure 9); and
determine, according to the first indication information, a resource region where the target frequency domain resource is located ( page 17 line 18 to page 19 line 26; page 25 lines 17-page 26 line 11; Figure 9).

3.    Regarding claims 2 and 10, Awad teaches wherein the resource region comprises the target frequency domain resource, and the method further comprises:
Table 1, page 17 line 18 to page 19 line 26, page 25 lines 17-page 26 line 11; Figure 9).

4.    Regarding claims 3 and 11, Awad teaches wherein the first indication information and the second indication information are bitmap information (Awad, page 2 lines 5 to 7 and lines 19 to 24 first and second resource allocation data; bitmap).

5.    Regarding claims 4 and 12, Awad teaches wherein the resource region comprises a plurality of sub-regions, the second indication information comprises a plurality of bits, and each bit of the plurality of bits corresponds to one sub-region of the plurality of sub-regions, when a first bit in the second indication information is a first value, a frequency domain resource comprised in a sub-region corresponding to the first bit belongs to the target frequency domain resource, wherein the first bit is any one of the plurality of bits (claim 1 page 17 line 18 to page 19 line 26 base station encodes frequency block assignment bit mask; each bit is a different frequency block; 1 is assigned and 0 is unassigned; RBG assignment mask).

Regarding claims 5 and 13, Awad teaches wherein the target frequency domain resource comprises a first frequency domain resource and a second frequency domain resource, and a sub-carrier interval of the first frequency domain resource is smaller than a sub-carrier interval of the second frequency domain resource, the first indication information is configured to indicate, by the first unit, whether the resource region in the system frequency domain resource comprises the first frequency domain resource and the second frequency domain resource, and the second sub-carrier interval is greater than or equal to the sub-carrier interval of the second frequency domain resource (claim 1 page 17 line 18 to page 19 line 26 base station encodes frequency block assignment bit mask; each bit is a different frequency block; 1 is assigned and 0 is unassigned; RBG assignment mask) .

7.    Regarding claims 6 and 14, Awad teaches wherein the resource region comprises the first frequency domain resource or the second frequency domain resource, and the method further comprises:
receiving, by the terminal device, second indication information sent by the network device, wherein the second indication information indicates, by using a second unit, whether a frequency domain resource in each of sub-regions of the resource region belongs to the first frequency domain resource or the second frequency domain resource, a size of the sub-regions is the same as a size of the second unit, and the size of the second unit is the same as a size of a minimum frequency domain scheduling unit of the first frequency domain resource (claim 1 page 17 line 18 to page 19 line 26 base station encodes frequency block assignment bit mask; each bit is a different frequency block; 1 is assigned and 0 is unassigned; RBG assignment mask).

8.    Regarding claims 7, 15, 16 and 17, Awad teaches wherein the first indication information and the second indication information are bitmap information (Awad, page 2 lines 5 to 7 and lines 19 to 24 first and second resource allocation data; bitmap);
wherein when all bits in the second indication information are of a second value, frequency domain resources in all the sub-regions of the resource region belong to the second frequency domain resource (Awad, page 2 lines 5 to 7 and lines 19 to 24 first and second resource allocation data; bitmap); when not all the bits in the second indication information are of the second value, a frequency domain resource in at least one sub-region of the resource region belongs to the first frequency domain resource; wherein the second value is 0 (claim 1 page 17 line 18 to page 19 line 26 base station encodes frequency block assignment bit mask; each bit is a different frequency block; 1 is assigned and 0 is unassigned; RBG assignment mask).

9.    Regarding claims 8 and 18, Awad teaches wherein the method further comprises:
receiving, by the terminal device, resource type information sent by the network device; and determining, by the terminal device, according to the resource type information, a type of a frequency domain resource comprised in the target frequency domain resource (Table 1, page 17 line 18 to page 19 line 26, page 25 lines 17-page 26 line 11; Figure 9 base station encodes frequency block assignment bit mask; each bit is a different frequency block; 1 is assigned and 0 is unassigned).


10.   Regarding claim 19, Awad teaches a terminal device (Figure 3), comprising:
a receiving module, configured to receive resource location indication information sent by a network device; the receiving module is further configured to receive resource type indication information sent by the terminal device (claim 1 page 17 line 18 to page 19 line 26 base station encodes assignment bit masks to mobile/terminal device; each bit is a different frequency block; 1 is assigned and 0 is unassigned); and
a determining module, configured to determine, according to the resource location indication information, a location of a target frequency domain resource in a system frequency domain resource, wherein the target frequency domain resource is a frequency domain resource allocated by the network device from multiple types of frequency domain resources to the terminal device, and different types of frequency domain resources have different sub-carrier intervals ( Table 1, page 17 line 18 to page 19 line 26, page 25 lines 17-page 26 line 11; Figure 9);
the determining module is further configured to determine, according to the resource type indication information, a type of a frequency domain resource comprised in the target frequency domain resource ( page 17 line 18 to page 19 line 26; page 25 lines 17-page 26 line 11; Figure 9).

11.    Regarding claim 20, Awad teaches  wherein the target frequency domain resource comprises M types of frequency domain resources, the resource location indication information comprises M location indication information, and the M location indication information sequentially indicates a location of the M types of frequency domain resources in the system frequency domain resource, the resource type Table 1, page 17 line 18 to page 19 line 26, page 25 lines 17-page 26 line 11; Figure 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DIANE L LO/Primary Examiner, Art Unit 2466